Name: Commission Regulation (EEC) No 624/78 of 30 March 1978 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  consumption;  accounting;  trade policy
 Date Published: nan

 No L 84/ 18 Official Journal of the European Communities 31 . 3 . 78 COMMISSION REGULATION (EEC) No 624/78 of 30 March 1978 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 6 (7) thereof, Whereas Articles 6 and 24 of Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream (3 ), as last amended by Regulation (EEC) No 630/77 (4), specify the various amounts to be allowed in respect of storage charges and the rate of interest for finance costs ; whereas the amount of these items should be altered to take account of changing costs and of the state of the market in butter in the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Article 1 In Articles 6 (2) and 24(1 ) of Regulation (EEC) No 685/69 :  ' 15.50 units of account' under (a) is hereby replaced by ' 16.90 units of account';  '0.29 unit of account' under (b) is hereby replaced by '0-31 unit of account';  '9-50 % ' under (c) is hereby replaced by '8-50 % '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1978 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . (3 ) OJ No L 90, 15 . 4. 1969, p. 12. (4 ) OJ No L 78 , 26 . 3 . 1977, p. 13 .